DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/12/2021, with respect to the rejections of claims 1, 4, 5, 12, and 13 in view of Takeuchi (Pub. No. US 2005/0219381; hereafter Takeuchi) in view of Fukui (U.S. Patent No. 6,167,202; hereafter Fukui); claims 9 and 11 in view of Takeuchi in view of Fukui and Kosaka (U.S. Patent No. 7,697,837; hereafter Kosaka) have been fully considered and are persuasive.  The rejections of claims 1, 4-6, and 9-13 have been withdrawn. 


Allowable Subject Matter
Claims 1, 4-6, and 9-13 are allowed.
Regarding claims 1, 4, and 11-13, applicant persuasively argues that the prior art does not disclose or fairly suggest, either singly or in combination, the claim limitations of “a first emission amount lower limit value that is settable by the image pickup apparatus,” “a second emission amount lower limit value that is settable by a user,” and “wherein the first emission amount lower limit value is lower than the second emission amount lower limit value” in combination with the remaining claim limitations recited in claims 1, 4, and 11-13, respectively.
Applicant persuasively points out that while the prior art of Fukui may disclose various ranges for the flash emission, the ranges shown are not for flash intensity, but are for flash distances, and that the distance range a flash device can properly illuminate, while related to intensity, can vary depending on other factors such as ambient lighting, and does not therefore lowest permissible flash range does not indicate the lowest permissible flash emission intensity. The prior art therefore does not disclose data corresponding to the first and second emission amount lower limits called for in claims 1, 4, and 11-13, respectively.
Claims 5,6, 9, and 10 are dependent on claim 4, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	2/19/2021